      Case 4:19-cv-01267-MWB Document 19 Filed 07/29/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID DIXON,                                    No. 4:19-CV-01267

           Plaintiff,                           (Judge Brann)

     v.

SUMMIT BHC WESTFIELD LLC
d/b/a MOUNTAIN LAUREL
RECOVERY CENTER,

          Defendant.

                                   ORDER

     AND NOW, this 29th day of July 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant Summit BHC Westfield LLC’s Motion to Dismiss Counts I

           and III of the Amended Complaint (Doc. 15) is GRANTED IN

           PART and DENIED IN PART as follows:

           a.     Count I of the Amended Complaint is DISMISSED with

                  prejudice.

           b.     Dixon’s claim of gender discrimination under the Pennsylvania

                  Human Relations Act (PHRA) set forth in Count III of the

                  Amended Complaint is DISMISSED with prejudice.
 Case 4:19-cv-01267-MWB Document 19 Filed 07/29/20 Page 2 of 2




     c.    Defendant Summit’s motion to dismiss Dixon’s claim of

           retaliation under the PHRA set forth in Count III of the

           Amended Complaint is DENIED.

2.   Defendant Summit shall file and serve an Answer to the remaining

     averments of the Amended Complaint pursuant to FED. R. CIV. P.

     12(a)(4) on or before August 12, 2020.

                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -2-
